Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11265479 B2 as shown in the Table below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are obviousness by respectively over claims 1-20 of U.S. Patent 11265479 B2, in that claims 1-20 of the U.S. Patent contain all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.
Instant Application (17/677195)
US 11265479 B2
1. A computer program product comprising a non-transitory computer readable storage medium having instruction encoded thereon that, when executed by a processor, cause the processor to: receive a digital image representing a view within a field of view of a camera element, wherein the digital image is comprised of one or more subjects; obtain illuminance values associated with one or more areas near the camera element; select the illuminance values that are likely associated with the one or more subjects; calculate a target illuminance values to light-up the one or more subjects , wherein the target illuminance value is computed from the selected illuminance value; obtain an approximate distance value representing a distance between one or more light sources and the one or more subjects; compute a target brightness value for the one or more light sources, wherein the target brightness value computation is based on the target illuminance value and the obtained approximate distance value; compute actual brightness values for the one or more light sources based on physical limitation factors; compute actual illuminance values based on actual brightness values for the one or more light sources, the obtained approximate distance values, and the selected illuminance values; identify appropriate camera settings for exposing the one or more subjects based on actual illuminance values, the camera settings comprising one or more of: shutter speed, aperture, and image sensor sensitivity; identify appropriate brightness settings based on actual brightness values; provide identified camera settings values to a controller associated with camera element; and provide identified brightness settings to a controller associated with the light source.
2. The computer program product of claim 1, further comprising a non-transitory computer readable storage medium having instruction encoded there on that, when executed by a processor, cause the processor to: receive color values for one or more areas around the camera element; compute white balance settings for obtaining an appropriate color the one or more subjects, wherein the white balance settings are computed based on the received color temperature values, wherein the white balance setting is a camera setting; compute color settings for the one or more light sources based on the received color temperature values and/or the computed white balance values; provide computed white balance settings to the controller associated with the camera element; and provide computed color values to the controller associated with the one or more light sources.
3. The computer program product of claim 1, wherein digital images are continuously received from a camera element.
4. The computer program product of claim 1, wherein the approximate distance between the light source and the one or more items within the field of view of the camera element is obtained from a distance sensor unit and/or a computing device.
5. The computer program product of claim 4, wherein the distance sensor unit computes the approximate distance value by identifying the distance between the one or more light sources and the one or more subjects that are within the field of view of the camera element that is closest to the one or more light sources.
6. The computer program product of claim 4, wherein the distance sensor unit is comprised of one or more of the following: an infrared emitter, an infrared camera, and a proximity sensor.
7. The computer program product of claim 4, wherein the computing device may compute an approximate distance between the camera element and the one or more items within the field of view of the camera element by applying computer vision analysis.
8. The computer program product of claim 7, wherein computer vision analysis is comprised of identifying one or more likely subjects within the digital image, wherein the one or more likely subjects are identified by identifying, within the digital image, one or more of the following: faces, eyes, human bodies, and/or subject attributes.
9. The computer program product of claim 8, wherein the computer vision analysis is further comprised of applying subject selection analysis to identify the one or more subjects within the identified one or more likely subjects when more than one likely subject is identified.
10. The computer program product of claim 9, wherein the subject selection analysis is comprised of identifying one or more likely subjects having a largest relative size based on identified attributes.
11. The computer program product of claim 4, wherein the sense-vision selection factors are applied to select the approximate distance values from one of the distance sensor or the computing device, wherein the sense-vision selection factors are applied when approximate distance values are received from both the distance sensor and the computing device.
12. The computer program product of claim 1, wherein illuminance values are obtained from one or more illuminance sensors and/or a computing device.
13. The computer program product of claim 1, wherein illuminance values are obtained by applying an estimation analysis to illuminance sensor values obtained from one or more illuminance sensors, wherein the illuminance sensor values represent illuminance measured by each illuminance sensor, and wherein the estimation analysis is comprised of selecting a highest illuminance sensor value obtained from the one or more illuminance sensors.
14. The computer program product of claim 2, wherein the color temperature values are obtained from a color sensor and/or a computing device.
15. A The computer program product of claim 2, wherein the obtained color temperature values are further comprised of color temperature values and/or color tint values.
16. The computer program product of claim 14, wherein, if the one or more light sources is emitting a light, then the obtained color temperature values are adjusted to account for the contributions made by the light sources, wherein the contributions made by the light sources are obtained from the controller associated with the light source.
17. The computer program product of claim 2, further comprising adjusting the color temperature values based on a difference between the color limitation factors and the received color temperature values for one or more areas around the camera element.
18. A system for automatically setting one or more image parameters for improved photography and image , the system comprising: a camera element in a mobile computing device, the camera element capturing a digital representation of items within a field of view of the camera element; an illuminance sensor coupled to the camera element for measuring the amount of illuminance in an area surrounding the mobile computing device; a color sensor coupled to the illuminance sensor for measuring a color temperature in an area surrounding the mobile computing device; a processor coupled within the mobile computing device, the processor configured to identify faces and/or objects within a digital image that is captured by the camera element, the processor further configured to identify one or more likely subjects within the digital image that is captured by the camera element, the processor further configured to identify an approximate distance between the likely subjects and the camera element, the processor further configured to calculate a target illuminance to illuminate the likely subjects at a desired uniformity, the processor further configured to calculate an actual illuminance based on limitations of a lighting system that is associated with the mobile computing device, the processor further configured to calculate camera settings and lighting settings to obtain the target illuminance; and an external light source that is coupled to the mobile computing device, the external light source configured to emit a light intensity to uniformly illuminate the likely subjects based on calculations made by the processor, the external lighting unit further configured to emit a Kelvin of color that matches the color temperature measured by the color sensor.
19. The system of claim 18, wherein the camera settings include a shutter speed required to calculate the target illuminance.
20. The system of claim 18, wherein the processor is configured to determine where a group of people are located within the digital image.
1. A computer program product comprising a non-transitory computer readable storage medium having instruction encoded thereon that, when executed by a processor, cause the processor to: receive a digital image representing a view within a field of view of a camera element, wherein the digital image is comprised of one or more subjects; obtain illuminance values associated with one or more areas near the camera element; select the illuminance values that are likely associated with the one or more subjects; calculate a target illuminance values to light-up the one or more subjects, wherein the target illuminance value is computed from the selected illuminance value; obtain an approximate distance value representing a distance between one or more light sources and the one or more subjects; compute a target brightness value for the one or more light sources, wherein the target brightness value computation is based on the target illuminance value and the obtained approximate distance value; compute actual brightness values for the one or more light sources based on physical limitation factors; compute actual illuminance values based on actual brightness values for the one or more light sources, the obtained approximate distance values, and the selected illuminance values; identify appropriate camera settings for exposing the one or more subjects based on actual illuminance values, the camera settings comprising one or more of: shutter speed, aperture, and image sensor sensitivity; identify appropriate brightness settings based on actual brightness values; provide identified camera settings values to a controller associated with camera element; and provide identified brightness settings to a controller associated with the light source.
2. The computer program product of claim 1, further comprising a non-transitory computer readable storage medium having instruction encoded there on that, when executed by a processor, cause the processor to: receive color values for one or more areas around the camera element; compute white balance settings for obtaining an appropriate color the one or more subjects, wherein the white balance settings are computed based on the received color temperature values, wherein the white balance setting is a camera setting; compute color settings for the one or more light sources based on the received color temperature values and/or the computed white balance values; provide computed white balance settings to the controller associated with the camera element; and provide computed color values to the controller associated with the one or more light sources.
7. The computer program product of claim 1, wherein digital images are continuously received from a camera element.
8. The computer program product of claim 1, wherein the approximate distance between the light source and the one or more items within the field of view of the camera element is obtained from a distance sensor unit and/or a computing device.
9. The computer program product of claim 8, wherein the distance sensor unit computes the approximate distance value by identifying the distance between the one or more light sources and the one or more subjects that are within the field of view of the camera element that is closest to the one or more light sources.
10. The computer program product of claim 8, wherein the distance sensor unit is comprised of one or more of the following: an infrared emitter, an infrared camera, and a proximity sensor.
11. The computer program product of claim 8, wherein the computing device may compute an approximate distance between the camera element and the one or more items within the field of view of the camera element by applying computer vision analysis.
12. The computer program product of claim 11, wherein computer vision analysis is comprised of identifying one or more likely subjects within the digital image, wherein the one or more likely subjects are identified by identifying, within the digital image, one or more of the following: faces, eyes, human bodies, and/or subject attributes.
13. The computer program product of claim 12, wherein the computer vision analysis is further comprised of applying subject selection analysis to identify the one or more subjects within the identified one or more likely subjects when more than one likely subject is identified.
14. The computer program product of claim 13, wherein the subject selection analysis is comprised of identifying one or more likely subjects having a largest relative size based on identified attributes.
15. The computer program product of claim 8, wherein the sense-vision selection factors are applied to select the approximate distance values from one of the distance sensor or the computing device, wherein the sense-vision selection factors are applied when approximate distance values are received from both the distance sensor and the computing device.
16. The computer program product of claim 1, wherein illuminance values are obtained from one or more illuminance sensors and/or a computing device.
17. The computer program product of claim 1, wherein illuminance values are obtained by applying an estimation analysis to illuminance sensor values obtained from one or more illuminance sensors, wherein the illuminance sensor values represent illuminance measured by each illuminance sensor, and wherein the estimation analysis is comprised of selecting a highest illuminance sensor value obtained from the one or more illuminance sensors.
3. The computer program product of claim 2, wherein the color temperature values are obtained from a color sensor and/or a computing device.
5. A The computer program product of claim 2, wherein the obtained color temperature values are further comprised of color temperature values and/or color tint values.
4. The computer program product of claim 3, wherein, if the one or more light sources is emitting a light, then the obtained color temperature values are adjusted to account for the contributions made by the light sources, wherein the contributions made by the light sources are obtained from the controller associated with the light source.
6. The computer program product of claim 2, further comprising adjusting the color temperature values based on a difference between the color limitation factors and the received color temperature values for one or more areas around the camera element.
18. A system for automatically setting one or more image parameters for improved photography and image, the system comprising: a camera element in a mobile computing device, the camera element capturing a digital representation of items within a field of view of the camera element; an illuminance sensor coupled to the camera element for measuring the amount of illuminance in an area surrounding the mobile computing device; a color sensor coupled to the illuminance sensor for measuring a color temperature in an area surrounding the mobile computing device; a processor coupled within the mobile computing device, the processor configured to identify faces and/or objects within a digital image that is captured by the camera element, the processor further configured to identify one or more likely subjects within the digital image that is captured by the camera element, the processor further configured to identify an approximate distance between the likely subjects and the camera element, the processor further configured to calculate a target illuminance to illuminate the likely subjects at a desired uniformity, the processor further configured to calculate an actual illuminance based on limitations of a lighting system that is associated with the mobile computing device, the processor further configured to calculate camera settings and lighting settings to obtain the target illuminance; and an external light source that is coupled to the mobile computing device, the external light source configured to emit a light intensity to uniformly illuminate the likely subjects based on calculations made by the processor, the external lighting unit further configured to emit a Kelvin of color that matches the color temperature measured by the color sensor.
19. The system of claim 18, wherein the camera settings include a shutter speed required to calculate the target illuminance.
20. The system of claim 18, wherein the processor is configured to determine where a group of people are located within the digital image.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 18, The term “aesthetic” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “aesthetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the meaning of the terms "aesthetically desired manner” and “image aesthetics” depend solely on the subjective opinion of the person, because the image may be "aesthetically desired" to one user but not to another. Nothing in the specification provided any guidance as to what device setting choices would result in an "aesthetically pleasing" look and feel.

Regarding claims 2-17 and 19-20, claims 2-17 and 19-20 are rejected because they are depending upon rejected base claim 1 or claim 18.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697